Citation Nr: 0415803	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently assigned an 80 percent disability 
evaluation. 

2.  Entitlement to an increased evaluation for allergic 
rhinosinusitis, currently assigned a 10 percent disability 
evaluation.

3.  Entitlement to a compensable disability evaluation for 
bilateral pterygium.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The veteran, who had active service from October 
1943 to March 1958 and from May 1958 to November 1963, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The Board observes that the veteran had originally filed his 
claim with the RO in San Juan, Puerto Rico.  However, in 
August 2002, his claims file was transferred to the RO in St. 
Petersburg, Florida, which issued the rating decision now on 
appeal.  In October 2002, the claims file was subsequently 
returned to the RO in San Juan, Puerto Rico, which then 
issued the Statement of the Case and also certified the 
veteran's appeal to the Board of Veterans' Appeals.

The Board also notes that the veteran contended in his June 
2003 VA Form 9 that he was unable to work in any occupation 
and that his service-connected disabilities merited a 100 
percent evaluation.  It is unclear as to whether the veteran 
intended to file a claim for a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  However, this matter is not currently 
before the Board because it has not been prepared for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran manifests Level XI hearing in his right ear 
and Level IX hearing in his left ear.

3.  The veteran's allergic rhinosinusitis is not productive 
of polyps, and the medical evidence of record does not show 
that it is productive of three or more incapacitating 
episodes per year requiring prolonged antibiotic treatment, 
or more than six non-incapacitating episodes per year 
characterized by headaches, pain and purulent discharge or 
crusting.

4.  The veteran's bilateral pterygium is not productive of 
loss of vision.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 80 percent 
for bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for allergic rhinosinusitis have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.85, 4.97, Diagnostic Code 6522 (2003).

3.  The criteria for a compensable evaluation for bilateral 
pterygium have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 
4.84a, Diagnostic Code 6034 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the September 2002 rating decision as well as the May 2003 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations, including the schedular 
criteria, and the reason his claim was denied.  In addition, 
the RO sent a letter in April 2002 to the veteran that 
specifically informed him of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence as to the issues on 
appeal.  The veteran failed to report for the initially 
scheduled eye examination; however, in November 2002, he 
indicated that he was willing to report for such as 
examination.  As such, a letter similar to that sent to the 
veteran in April 2002 was sent to the veteran in February 
2003 in connection with his claim for a compensable 
evaluation for bilateral pterygium.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been associated 
with the claims file, as were his VA outpatient records and 
private medical records.  He has also been afforded VA 
examinations in May 2002, and in February 2003 in connection 
with each of his disabilities.  The veteran has not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and the case is ready for appellate review.  


Background and Evidence

Rating decisions dated in April 1964 and May 1964 granted 
service connection for bilateral pterygium and allergic 
rhinosinusitis, respectively, and assigned each disability a 
noncompensable evaluation effective from December 16, 1963.   
Those determinations were based on a review of the veteran's 
service medical records as well as the findings of a January 
1964 VA eye examination and an April 1964 VA ears, nose, and 
throat examination.  A May 1977 rating decision confirmed 
these disability evaluations, as did an April 1980 rating 
decision.  In July 1987, the RO reviewed additional VA 
outpatient records and issued another rating decision 
continuing the disability evaluation assigned for the 
veteran's bilateral pterygium.  An August 1994 rating 
decision granted service connection for the veteran's 
bilateral hearing loss and assigned a 30 percent disability 
evaluation effective from January 14, 1994.  The decision 
also increased the evaluation for allergic rhinosinusitis to 
10 percent effective from January 14, 1994.  Those 
determinations were based on a review of the veteran's 
service medical records and VA outpatient records dated from 
June 1987 to January 1994 as well as on the findings of a VA 
examination performed in April 1994.  In February 2000, the 
RO reviewed additional VA outpatient treatment records and 
the findings of three VA examinations performed in September 
1999 and issued another rating decision, which continued the 
evaluations for the veteran's allergic rhinosinusitis and 
bilateral pterygium and increased his evaluation for 
bilateral hearing loss to 80 percent effective from August 
18, 1999.  The September 2002 rating decision now on appeal 
continued each of the veteran's disability evaluations, but 
incorrectly listed his evaluation for allergic rhinosinusitis 
as noncompensable.  The May 2003 Statement of the Case 
acknowledged this error and noted that the previously 
assigned 10 percent evaluation for allergic rhinosinusitis 
was continued.  During the pendency of this appeal, those 
evaluations have remained in effect until the present time.

VA outpatient records dated from January 1999 to April 2001 
document the veteran's treatment and diagnoses for various 
disorders, including his bilateral hearing loss and his eye 
disorders.  In July 1999, the audiologist noted that the 
veteran's right ear had moderate to profound sensorineural 
hearing loss from 250 Hertz to 8000 Hertz with very poor 
speech discrimination ability.  His left ear was found to 
have borderline normal hearing from 250 Hertz to 1000 Hertz 
with moderately severe to profound sensorineural hearing loss 
from 1500 Hertz to 8000 Hertz as well as significantly 
reduced speech discrimination ability.  Following 
audiological examination in September 1999, the examiner 
diagnosed moderate to profound hearing loss from 500 Hertz to 
4000 Hertz in the right ear, and hearing within normal limits 
from 500 Hertz to 1000 Hertz with a severe to profound 
hearing loss from 1500 Hertz to 4000 Hertz in the left ear.  
In October 2000, the veteran's eyes were also evaluated, and 
he was diagnosed with diabetic retinopathy and senile 
cataract.  He subsequently complained of blurred vision in 
December 2000 and was diagnosed with pseudophakia in the 
right eye.

VA outpatient records dated from July 2000 to June 2002 do 
not document any complaint, treatment, or diagnosis of 
allergic rhinosinusitis or bilateral pterygium.  The veteran 
did have a hearing aid evaluation in June 2002.  

The veteran was afforded a VA nose, sinus, larynx, and 
pharynx examination in May 2002 for the purpose of evaluating 
his allergic rhinosinusitis.  The veteran told the examiner 
that he had recurrent attacks and occasional headaches.  He 
only had interference with breathing through his nose when 
his turbinates were congested.  He did not have dyspnea at 
rest or on exertion, speech impairment, or any episodes of 
incapacitation.  The veteran took medication for the 
disability, but did not require surgery, oxygen, or a 
respirator.  A physical examination did not reveal any nasal 
obstruction, tenderness, purulent discharge, or crusting.  No 
periods of incapacitation (periods requiring bed rest and 
treatment by a physician) were reported.  The examiner 
diagnosed the veteran with acute allergic rhinitis.

The veteran was also afforded a VA audiological examination 
in May 2002 for the purpose of determining the severity of 
his bilateral hearing loss.  He complained of progressive 
hearing loss since 1963 and related that he had serious 
difficulty with one-on-one and group conversations.  On the 
authorized audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
105
105
LEFT
30
35
80
100
105

The average puretone threshold in the right ear was 85 
decibels and 80 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of zero percent in the 
right ear and of 50 percent in the left ear.  He was 
diagnosed with moderate to profound sensorineural hearing 
loss from 500 Hertz to 4000 Hertz with zero percent speech 
recognition ability in the right ear and with mild to 
profound sensorineural hearing loss with poor speech 
recognition ability in the left ear.  

Private medical records dated from November 2000 to March 
2002 document the veteran's multiple ophthalmology 
evaluations.  The veteran complained of blurred vision and 
watery eyes, and his evaluations indicated decreased visual 
acuity.  He was diagnosed with senile cataracts.

The veteran was afforded a VA eye examination in February 
2003 for the purpose of evaluating the severity and 
manifestations of his bilateral pterygium.  The veteran 
reported a history of cataract surgery with intraocular lens 
implant in the right eye as well as retinal laser treatment 
for a diabetic condition in that eye.  A physical examination 
revealed his right eye to have uncorrected far vision of 
20/80, corrected far vision of 20/60, and near vision of 
20/40.  His left eye had uncorrected far vision of 20/100, 
corrected far vision of 20/50 and near vision of 20/20.  He 
did not have diplopia or a visual field deficit, and his 
sclera and conjunctiva were clear.  There was peripheral 
corneal thinning of each eye.  The examiner noted that the 
pseudophakia in the right eye was in good order and that 
there was evidence of stable proliferative diabetic 
retinopathy in the right eye and mild non-proliferative 
diabetic retinopathy in the left eye.  In addition, he stated 
that the nuclear cataract in the left eye explained the 
veteran's decreased vision and also assessed the veteran as 
having refractive error.  The examiner neither noted nor 
diagnosed bilateral pterygium.

In his June 2003 VA Form 9, the veteran argued that he was 
unable to work due to all of his service-connected 
disabilities and contended that they merited a 100 percent 
evaluation.  He further indicated that he had blurred vision 
and was almost blind after retiring from the Army in 1963.


Law and Analysis

The veteran contends that the current evaluations assigned 
for his bilateral hearing loss, allergic rhinosinusitis, and 
bilateral pterygium do not accurately reflect the severity of 
those disabilities.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the schedule for rating disabilities.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions and 
civilian occupations.  Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

I.  Hearing Loss  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity Levels 
designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI (in 
38 C.F.R. § 4.85) represents nine categories of the 
percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85) by intersecting 
the vertical column appropriate for the numeric designation 
for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for 
the level for the ear having the poorer hearing acuity.  For 
example, if the better ear had a numeric designation of Level 
"V" and the poorer ear had a numeric designation of Level 
"VII" the percentage evaluation is 30 percent.  See 38 C. F. 
R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
evidence of record does not establish that the veteran is 
entitled to an increased evaluation for his bilateral hearing 
loss.  When the numerical values from the May 2002 VA 
examination are applied to Table VI, the results of the 
audiology evaluation correspond to Level XI hearing for the 
right ear and Level IX hearing for the left ear.  When those 
values are applied to Table VII, it is apparent that the 
currently assigned 80 percent evaluation for the veteran's 
bilateral hearing loss is accurate.  According to the 
analysis using Table VII, an 80 percent evaluation 
appropriately reflects the veteran's bilateral hearing loss.  
Because the Board is of the opinion that the evidence shows 
the veteran's bilateral hearing loss to appropriately warrant 
an 80 percent evaluation, an increased rating is not 
warranted at this time under the provisions of 38 C.F.R. 
§ 4.85.

The Board has also considered whether an evaluation in excess 
of 80 percent for the veteran's hearing loss is warranted 
under 38 C.F.R. § 4.86.  However, the veteran's disability 
does not meet the requirements of 38 C.F.R. § 4.86(b).  In 
this regard, the veteran's puretone threshold for either ear 
is not 30 decibels or less at 1000 Hertz.  Furthermore, the 
application of 38 C.F.R. § 4.86(a) does not yield a higher 
evaluation.  Rather, VIa would yield Level VIII hearing for 
the right ear, and the left ear does not meet the 
requirements of 38 C.F.R. § 4.86(a).  Thus, an 80 percent 
disability evaluation would still accurately reflect the 
veteran's bilateral hearing loss.

II.  Allergic Rhinosinusitis

The veteran's allergic rhinosinusitis is currently assigned a 
10 percent disability evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  Under that diagnostic code, a 10 
percent disability evaluation is contemplated for allergic or 
vasomotor rhinitis without polyps, but with greater than a 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 30 percent disability 
evaluation is warranted when there are polyps present.

When the facts of this case are applied to the rating 
criteria, the Board finds that the veteran is not entitled to 
an increased evaluation for his allergic rhinosinusitis.  In 
this regard, the Board notes that the May 2002 VA examination 
did not reveal any nasal obstruction, tenderness, purulent 
discharge, or crusting.  Significantly, there was no 
indication of polyps.  Therefore, an evaluation in excess of 
10 percent for his allergic rhinosinusitis is not warranted.

Further, the Board has also considered VA's General Rating 
Formula for Sinusitis (encompassing Diagnostic Codes 6510 to 
6514) in evaluating the veteran's allergic rhinosinusitis.  
See 38 C.F.R. § 4.97 (2003).  In this regard, under this 
general formula, a 10 percent disability rating is assigned 
for sinusitis when there are one or two incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting is 
present.  A 30 percent disability rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
(episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Finally, a 50 
percent disability rating, the maximum schedular rating, is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514 (2003).  The 
note to that provision defines an "incapacitating episode" of 
sinusitis as one that requires bed rest and treatment by a 
physician.  Id.

After a review of the record, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's allergic rhinosinusitis under 
the above provisions governing sinusitis.  The objective 
medical evidence does not demonstrate the disability is 
productive of three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  At his May 2002 VA 
examination, no incapacitating episodes were reported, and no 
tenderness, purulent discharge or crusting were found.  The 
veteran reported only occasional headaches.  Thus, there is 
no evidence that his allergic rhinosinusitis required 
prolonged antibiotic treatment of four to six weeks or is 
productive of frequent non-incapacitating episodes.  As such, 
a rating in excess of 10 percent is not warranted at this 
time.

III. Bilateral Pterygium

The veteran's bilateral pterygium is currently evaluated as 
noncompensable under 38 C.F.R. § 4.84a, Diagnostic Code 6034.  
Under that diagnostic code, the disability is rated for loss 
of vision, if any.  Loss of vision is rated under 38 C.F.R. § 
4.84a, Diagnostic Codes 6061-6079.  A noncompensable 
evaluation is warranted where 
vision is 20/40 in both eyes.  A 10 percent evaluation is 
warranted where vision is 20/50 in one eye and 20/40 in the 
other eye.  A 10 percent evaluation is also warranted where 
vision is 20/50 in both eyes.  The evaluations continue to 
increase for additional impairment of central visual acuity.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2002).  
Visual acuity is to be measured  based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of 
spherical correction between the two eyes, or the presence of 
keratoconus.  38 C.F.R. § 4.75.  It is noteworthy that eye 
disorders also may be rated based on contraction of visual 
fields.  38 C.F.R. §§ 4.76, 4.76a .  

When the evidence of record is considered under the rating 
criteria, the Board is of the opinion that the veteran is not 
entitled to a compensable evaluation for his bilateral 
pterygium.  Although the veteran clearly has loss of vision, 
there is no competent medical evidence relating it to the 
veteran's service-connected disability.  In fact, the 
February 2003 VA examiner commented that the veteran's 
decreased vision was due to the nuclear cataract in his left 
eye.  He also diagnosed the veteran with refractive error, 
right eye pseudophakia, and diabetic retinopathy, but did not 
assess him as having bilateral pterygium.  Therefore, the 
Board finds that the veteran's bilateral pterygium has not 
produced any impairment of central vision acuity.

In addition, as noted above, eye disorders may also be rated 
based on impairment of visual fields.  38 C.F.R. §§ 4.76, 
4.76a (2003).  However, in this case, the current evidence of 
record does not indicate that the veteran has a loss of field 
of vision as a consequence of the veteran's bilateral 
pterygium.  In this regard, the Board observes that the 
February 2003 VA examiner stated that there was no visual 
field deficit.  As such, the Board finds that the veteran 
does not have loss of vision attributable to his service-
connected bilateral pterygium.  Therefore, a compensable 
evaluation for bilateral pterygium is not warranted.

IV. Conclusion

In reaching these decisions the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no showing that the veteran's 
bilateral hearing loss, allergic rhinosinusitis, and 
bilateral pterygium have caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the requirements for an extra schedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  




ORDER

An evaluation in excess of 80 percent for bilateral hearing 
loss is denied.

An evaluation in excess of 10 percent for allergic 
rhinosinusitis is denied

A compensable evaluation for bilateral pterygium is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



